 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE

 8    RAILCAR MANAGEMENT, LLC,

 9                         Plaintiff,
                                                     C21-437 TSZ
10        v.
                                                     MINUTE ORDER
11    JOHN DOES 1–10,

12                         Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

15
         (1) Plaintiff Railcar Management, LLC’s motion for extension, docket no. 13,
16 is GRANTED as follows:
                (a)    The deadline to effect service of process is EXTENDED to
17
          August 2, 2021;
18              (b)     The deadline to conduct a Rule 26(f) conference is EXTENDED
          to August 23, 2021;
19
                (c)     The deadline for exchanging initial disclosures pursuant to
20        Rule 26(a)(1) is EXTENDED to September 7, 2021; and

21                (d)   The deadline for filing a Joint Status Report and Discovery Plan
          in the form set forth in the Order entered April 8, 2021, docket no. 11, is
22        EXTENDED to September 7, 2021.

23

     MINUTE ORDER - 1
 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 2nd day of June, 2021.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Gail Glass
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
